Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 16, 18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,870,043. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent substantially define the same structure as recited in the instant claims.  
Regarding claim 15, note claim 1 of ‘043 defining the golf tee with the stem and top portions, the top portion comprising the convex upper surface throughout the upper surface.  The convex upper surface defines an uninterrupted convex surface as recited.  Claim 1 of ‘043 also defines the pointed proximal end that is inserted into the ground and the upper surface that is free of an adhesive material.  Further, note claim 12 of ‘043 defining the method of using the golf tee with the convex upper surface throughout.  Claim 12 of ‘043 defines the insertion of the tee into the ground, placing the golf ball on the convex upper surface, and readjusting the angle of the stem with vertical such that the convex center point is horizontal to the Earth’s surface as recited.  Regarding the limitation for the length of the top portion to be at least 1.5 times the width, note claim 1 of ‘043 defining this limitation.  
Regarding claim 16, note claim 13 of ‘043 defining the striking of the ball by swinging the golf club.  
Regarding claim 18, note claim 14 of ‘043 defining the plurality of markings that circumvent an outer surface of the stem portion.  
Regarding claim 21, note claim 3 of ‘043 defining the width of the top portion is greater than the diameter of a golf ball and no more than 3 inches.  
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,870,043 in view of Bouclin, Jr. (5,505,444).  Regarding new claim 22, it is noted that ‘043 lacks the teaching for the stem to be of a uniform width.  Bouclin, Jr. reveals that it is known in the art of golf tees having a convex head (note Figure 4) to provide the stem (28) with a uniform width from the top portion (24) to the proximal end (30).  Note Figures 1 and 3.  It would have been obvious to one of ordinary skill in the art to form the stem of ‘043 with a  uniform width in order to provide a conventional appearance to the golf tee.  
Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive.  Regarding the obviousness-type double patenting rejection, the applicant contends that instant claim 15 recites a golf tee with no adhesive material whatsoever on the golf tee top surface and a length that is at least 1.5 times the width.  The applicant contends that Bouclin, Jr. requires an adhesive.  However, this argument is not persuasive as the rejection of claim 15 is over the teachings of 10,870,043 alone, as set forth above.  It is noted that the reference to Bouclin, Jr. is relied upon mere for its teaching that it is known in the art of golf tees to provide a stem portion that has a uniform width as recited in instant new claim 22.  Note Figures 1 and 3 of Bouclin, Jr.  As set forth above, claim 1 of ‘043 alone teaches the limitation for the convex top surface that has no adhesive material and a length that is at least 1.5 times the width as recited.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711